Respondent did not meet her burden of establishing a reasonable excuse for her default and a meritorious defense to this proceeding (see CPLR 5015 [a] [1]; Matter of Jones, 128 AD2d 403 [1987]). She failed to substantiate her excuse that her train to the courthouse was late by submitting either an affidavit by someone with personal knowledge of the facts or official documentation of a delay in public transportation (see Adefioye v Volunteers of Am., 222 AD2d 246 [1995]). She failed to controvert the allegation of permanent neglect by presenting competent evidence that she had taken measures to remove the obstacles to her regaining custody of the children and that she had a realistic plan to support the children (see Matter of Leon RR, 48 NY2d 117, 125 [1979]; Matter of Male J., 214 AD2d 417 [1995]; see also Matter of Lorenda M. [Lorenzo McG.], 2 AD3d 370 [2003]). Concur — Andrias, J.E, Sweeny, Acosta, Freedman and Manzanet-Daniels, JJ.